DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/6/2019 and 1/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
   Re claims 1 and 17: Claim 1 recites, in the 4th limitation,…identify a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies that is most likely to avoid the authentication challenge performed by the payment issuer…   The 3rd limitation of claim 17 is similar. 
  A review of the specification fails to show how this identification of a “most likely” exemption is to occur.  Paragraphs 171 and 187 of the specification recite the language about a “most likely” exemption, but do not provide how this identification is performed.   
  Dependent claims 2 and 3   and claims 18-20 are similarly rejected because they do not cure the deficiencies of claims 1 and 17 from which they respectively depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent non-transitory computer-readable medium claim 1 as representing the claimed invention for analysis. Limitations are similar to system claim 4 and method claim 17.  
Claim 1 recites a non-transitory computer-readable medium, which is a statutory category of invention. Claim 4 recites a system comprising at least one computer 
    Claim 1 recites a non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least:
     determine a ranking of a plurality of different exemptions from an authentication challenge performed by a payment issuer based at least in part on a corresponding likelihood of success for respective ones of the plurality of different exemptions;
      receive a payment transaction for a user account using a payment instrument from the payment issuer;
     determine, for the plurality of different exemptions, whether the payment transaction qualifies for the respective ones of the plurality of different exemptions;
      identify a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies that is most likely to avoid the authentication challenge performed by the payment issuer according to the ranking;
       submit the payment transaction for processing by the payment issuer with the particular exemption requested;
      determine that the particular exemption has been approved by the payment issuer; and 
     refrain from redirecting a client device associated with the user account to the authentication challenge performed by the payment issuer.


   Under a broadest reasonable interpretation the claim limitations, excluding italicized elements, recite an abstract idea of determining whether a transaction qualifies for an authentication exemption and managing the transaction based on the determination. This abstract idea can be grouped under certain methods of organizing human activity as the limitations describe commercial interaction between entities relative to authenticating a payment transaction.  The recited computing and client device do not necessarily preclude the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A, Prong 2
   The judicial exception is not integrated into a practical application.  The claim recites additional elements (the italicized language above) – computing device, client device. The additional elements are recited at a high-level of generality (e.g., see specification, paragraphs 19 and 35 (client device), 19, 20, 35 (computing device)) such that the devices are merely being used as tools to perform the abstract idea (MPEP 2106.05(f)). 

Step 2B
   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. For similar reasons as presented and discussed above with respect to integration of the abstract idea into a practical application, the additional elements further fail to provide an inventive concept.  Use of generic computers as tools to perform an abstract idea cannot provide an inventive concept and is further not indicative of significantly more than the abstract idea.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is not patent eligible. (Step 2B – NO).

Dependent claims 2 and 3 further define the abstract idea that is present in independent claim 1 - determining whether a transaction qualifies for an authentication exemption and managing the transaction based on the determination -  and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract. Claim 3 recites additional element – computing device – for which arguments similar to claim 1 are applicable.  These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.

Similar arguments are applicable to independent system claim 4 as are presented for claim 1.  Claim 4 recites the same abstract idea as claim 1 - determining whether a transaction qualifies for an authentication exemption and managing the transaction based on the determination, with a differing level of detail – i.e., claim 4 recites similar receive, identify and determine limitations as claim 1. The claim recites additional element – computing device, exemption selection engine (software on the device) – for which arguments similar to claim 1 are applicable.    

Dependent claims 5-16 are also rejected under 35 USC 101. 
   Dependent claim 5 further describes the abstract idea reciting how to identify an exemption. The claim recites an additional element – machine learning – which merely recites programming of a computer to perform identifying an exemption, i.e., to implement the abstract idea. (MPEP 2106.05(f))  This dependent claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Dependent claims 6-8 and 16 further define the abstract idea by describing further exemptions and transactions based on them – i.e., ranking exemptions (claim 6), transaction based on exemption (claim 7,8), reporting an exemption (claim 16).  The claims recite additional elements – computing device (exemption selection engine, payment handling service executable on the device – for which arguments related to the additional element, computing device, from claim 1 are applicable. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Dependent claims 9 and 10 further define the abstract idea by describing (claim 9) and requesting an exemption (claim 10).  The claims recite additional elements – plugins executable in the computing device.  Such recitation is of software that adds new functions to a host program.  As such, arguments similar to claim 4 as relates to software (the engine of claim 4) functioning on the computing device.  These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  
   Dependent claims 11-15 further define the abstract idea by describing different exemptions – i.e., designated payee (11), recurring payment (12), payee initiated transaction (13), transaction value below threshold (14), authentication challenge performed by payee(15).   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.

Similar arguments are applicable to independent method claim 17 as are presented for claim 1.  Claim 17 recites the same abstract idea as claim 1 - determining whether a transaction qualifies for an authentication exemption and managing the transaction based on the determination, with a differing level of detail – i.e., the claim recites similar receive, identify, determine and submit limitations as claim 1. 
Dependent claims 18-20 further define the abstract idea recited in claim 17 from which they depend - i.e., claims 18 and 19 further describe a denied exemption and an approved exemption.  Claim 20 further describes ranking of the exemptions. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Therefore, claims 1-20 are not patent eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (U.S. 2015/0269578) in view of Hubbard et al. (U.S. 2017/0109752) and further in view of Strong Customer Authentication and PSD2 (2018) (referred to below as PSD2). 
    Re claim 1: Subramanian shows a non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least:
     receive a payment transaction for a user account using a payment instrument from the payment issuer 
(paras 5, 16, 17, showing computer system with user making a purchase with credit card);
     determine, for the [plurality of different] exemptions, whether the payment transaction qualifies for the respective [ones of the plurality of different exemptions]
(para 44, for a transaction determine, based on risk score, qualifying for exemption for authentication);    
       determine that the particular exemption has been approved by the payment issuer
(para 32,  merchant is not prompted to ask for additional information and merely receives an authentication from issuer); and
    refrain from redirecting a client device associated with the user account to the authentication challenge performed by the payment issuer
(para 32, no prompt for additional info occurs for authentication, which examiner interprets as indicating that a redirect does not occur).

  Subramanian does not expressly show the bracketed ([   ]) limitations from above in the “determine” limitation reciting a plurality of different exemptions.  Subramanian  further does not show   
  determine a ranking of a plurality of different exemptions from an authentication challenge performed by a payment issuer based at least in part on a corresponding likelihood of success for respective ones of the plurality of different exemptions or 
   submit the payment transaction for processing by the payment issuer with the particular exemption requested.  
       Hubbard shows a plurality of different exemptions and 
     determine a ranking of a plurality of different exemptions from an authentication challenge performed by a payment issuer based at least in part on a corresponding likelihood of success for respective ones of the plurality of different exemptions
(para 48 (computer readable medium), para 29 showing example of exemption from issuer authentication requirement – e.g., loyal customer, transaction below certain threshold; para 32, issuer chooses to refrain from asking for authentication data – e.g., purchase amount, merchant information, transaction history data…, where all are considered low risk and are thus “ranked.”  Paras 33- middle of paragraph – It should be understood that each issuer FI may develop rules or protocols or criteria that define what constitutes a "low risk" and/or a "high risk" and/or "higher risk" transaction in accordance with  their own internal processes and/or procedures.) and 
    submit the payment transaction for processing by the payment issuer with the particular exemption requested (para 40, showing a transaction with an authentication variable identified that is low risk and likely to not receive an authentication challenge by the issuer)..  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Subramanian that shows determinations being made about authentication processes, the limitations of Hubbard that show multiple parameters for evaluation of an authentication process requirements, as to provide flexibility to an evaluator in an effort to reduce a burden on a customer as regards authentication (Subramanian, para 4).  
   Subramanian and Hubbard do not expressly show, but PSD2 shows, identify a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies that is most likely to avoid the authentication challenge performed by the payment issuer according to the ranking (pg 4 (para 7) indicates risk is low (i.e., ranking) and exemption may apply which indicates strong authentication not required,  where pg 8 shows examples of exemptions that may be determined to be applicable that would avoid an issuer challenge).   
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Subramanian and Hubbard that shows determinations being made about authentication processes, the limitations of PSD2 that show multiple parameters for evaluation of authentication exemptions, as to balance requirements of authentication against any burden placed on a customer as regards authentication (PSD2, pg3, section 2).
   Re claim 2:  Hubbard further shows the non-transitory computer-readable medium of claim 1, wherein the plurality of different exemptions include at least one of: a first exemption based at least in part on a user designating a payee entity associated with the payment transaction as a trusted beneficiary (pg 8 table and White-lists of trusted beneficiaries), a second exemption based at least in part on the payment transaction being a recurring payment transaction associated with the payment instrument (pg 8 table), a third exemption based at least in part on the payment transaction being initiated by the payee entity, a fourth exemption based at least in part on a value of the payment transaction being below a value threshold (pg 8 table), or a fifth exemption based at least in part on an authentication challenge being performed by the payee entity instead of the authentication challenge performed by the payment issuer.
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated into Subramanian and Hubbard that shows determinations being made about authentication processes, the limitations of PSD2 that show multiple parameters for evaluation of authentication exemptions, as to balance requirements of authentication against any burden placed on a customer as regards authentication (PSD2, pg3, section 2).
   Re claim 3:   PSD2 further shows wherein when executed the program further causes the at least one computing device to at least perform an authentication challenge for a payee entity instead of the authentication challenge performed by the payment issuer (pg 13, issuers are allowed to rely on security credentials issued by a merchant to authenticate cardholders, provided the security credentials are compliant with strong customer authentication requirements...express delegation by issuer). 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated into Subramanian and Hubbard that shows determinations being made about authentication processes, the limitations of PSD2 that show multiple parameters for evaluation of authentication exemptions, as to balance requirements of authentication against any burden placed on a customer as regards authentication (PSD2, pg3, section 2).

   Re claim 9: Subramanian in view of Hubbard shows the system of claim 4.
   The references do not show but PSD2 shows comprising a plurality of exemption plugins executable in the at least one computing device, wherein individual ones of the plurality of exemption plugins are configured to report whether a corresponding exemption is available for the payment transaction (pg 8 table and page 9,  showing exemptions that may be available for electronic transactions).   
      It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated into Subramanian and Hubbard that shows determinations being made about authentication processes, the limitations of PSD2 that show multiple parameters for evaluation of authentication exemptions, as to balance requirements of authentication against any burden placed on a customer as regards authentication (PSD2, pg3, section 2).
   
   Re claim 10: Subramanian in view of Hubbard and further in view of PSD2 shows the system of claim 9.  PSD2 further shows wherein the individual ones of the plurality of exemption plugins are further configured to generate respective data for requesting the corresponding exemption from the payment issuer (pg 8, table and section entitled “White –lists…listing?” showing example of white-lists and provision for the exemption to be requested).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated into Subramanian and Hubbard that shows determinations being made about authentication processes, the limitations of PSD2 that show multiple parameters for evaluation of authentication exemptions, as to balance requirements of authentication against any burden placed on a customer as regards authentication (PSD2, pg3, section 2).

   Re claims 11, 12, 13, 14 and 15:  Subramanian in view of Hubbard shows the system of claim 4.
   Subramanian and Hubbard do not expressly show but PSD2 shows
      claim 11:  wherein one of the plurality of different exemptions corresponds to
an exemption based at least in part on a user designating a payee entity associated with the payment transaction as a trusted beneficiary (pg 8 white list trusted payee);  
    claim 12:  wherein one of the plurality of different exemptions corresponds to
an exemption based at least in part on the payment transaction being a recurring payment transaction associated with the payment instrument (pg 8 table showing recurring payment); 
     claim 13: wherein one of the plurality of different exemptions corresponds to
an exemption based at least in part on the payment transaction being initiated by a payee entity (pg 8, no SCA required for payee initiated transactions); 
    claim 14:   wherein one of the plurality of different exemptions corresponds to an exemption based at least in part on a value of the payment transaction being below a value threshold (pg 8 table, low value transaction); 
      claim 15: wherein one of the plurality of different exemptions corresponds to an exemption based at least in part on an authentication challenge being performed by a payee entity instead of the authentication challenge performed by the payment issuer (pg 13 Is delegated authentication to a merchant allowed? Issuers are allowed to rely on security credential issued by the merchant to authenticate cardholders, provided..compliant with SCA requirements). 
   Re claims 11-15:    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Subramanian and Hubbard that shows determinations being made about authentication processes, the limitations of PSD2 that show multiple parameters for evaluation of authentication exemptions, as to balance requirements of authentication against any burden placed on a customer as regards authentication (PSD2, pg3, section 2).

Claims 4-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Hubbard. 
    Re claim 4: Subramanian shows a system, comprising: 
     at least one computing device and an exemption selection engine executable in the at least one computing device, wherein when executed the exemption selection engine causes the at least one computing device to at least: 
           receive a payment transaction for a user account using a payment instrument from the payment issuer 
(paras 5, 16, 17, showing computer system with user making a purchase with credit card);
          determine, for a [plurality of different] exemptions from an authentication challenge performed by the payment issuer, whether the payment transaction qualifies for respective ones of the [plurality of different] exemptions 
(para 44, for a transaction determine, based on risk score, qualifying for exemption for authentication);       
          identify a particular exemption for the payment transaction [from a subset of the plurality of different exemptions] for which the payment transaction qualifies based at least in part on respective success histories for [respective ones of the subset of the plurality of different exemptions]
(paras 61, 74,  using result of previous authentication processes – successes and failures – for risk scores that determine qualifying for exemption for authentication). 

   Subramanian  does not expressly show the bracketed limitations from above  [  ] reciting a plurality of different exemptions in the “determine” and “identify” limitations.  
    Hubbard shows a plurality of different exemptions  (para 29 showing examples of exemption from issuer authentication requirement – e.g., loyal customer, transaction below certain threshold; para 32, issuer chooses to refrain from asking for authentication data – e.g., purchase amount, merchant information, transaction history data…, where all are considered low risk. Paras 33- middle of paragraph – It should be understood that each issuer FI may develop rules or protocols or criteria that define what constitutes a "low risk" and/or a "high risk" and/or "higher risk" transaction in accordance with  their own internal processes and/or procedures.). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Subramanian that shows determinations being made about authentication processes, the limitations of Hubbard that show multiple parameters for evaluation of an authentication process requirements, as to provide flexibility to an evaluator in an effort to reduce a burden on a customer (Subramanian, para 4).  
   Re claim 5:   Subramanian further shows  wherein the particular exemption is identified based at least in part on a machine learning model trained according to the respective success histories (paras 61, lines 1-11, paras 66,  74,  showing neural network model using results of previous authentication processes – successes and failures – for risk score generation).
   Re claim 6:  Subramanian further shows wherein the exemption selection engine further causes the at least one computing device to at least generate the respective success histories and assign a ranking to the plurality of different exemptions based at least in part on the respective success histories prior to receiving the payment transaction (paras 61, lines 1-11, paras 66,  74,  showing neural network model using results of previous authentication processes – successes and failures – for risk score generation.  Para 103 shows indication of high or low likelihood of failing/passing authentication).
   Re claim 7:   Subramanian in view of Hubbard shows the system of claim 4.
Hubbard further shows a payment handling service executable in the at least one computing device, wherein when executed the payment handling service further causes the at least one computing device to at least submit the payment transaction for processing by the payment issuer without the authentication challenge performed by the payment issuer by applying the particular exemption (paras 34, 35, 36, showing a merchant evaluating sending a transaction authorization request and noting that an issuer has certain parameters (exemptions) that will not be challenged).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated into Subramanian and Hubbard that shows determinations being made about authentication parameters, the limitations of Hubbard that show multiple parameters for evaluation of an authentication process requirements, as to provide flexibility to an evaluator in an effort to reduce a burden on a customer (Subramanian, para 4).  
   Re claim 8: Subramanian in view of Hubbard shows the system of claim 7.  Subramanian further shows determine whether applying the particular exemption for the payment transaction is successful (para 32, merchant is not prompted to ask for additional information and merely receives an authentication from issuer); and update the respective success history for the particular exemption (paras 72, where neural network model is updated with transaction authentication results).
    Re claim 16: Subramanian in view of Hubbard shows the system of claim 4.
    Subramanian further shows wherein the payment transaction is received by the exemption selection engine from a third-party payee entity, and the exemption selection engine reports the particular exemption to the third-party payee entity (para 44, showing merchant sending transaction to authentication gateway node that generates a risk score for qualifying for exemption from authentication and sending a response to the merchant).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of PSD2 and further in view of Hubbard. 
   Re claim 17:  Subramanian shows a method, comprising:
          receiving, via at least one of one or more computing devices, a payment transaction for a user account using a payment instrument from a payment issuer
(paras 5, 16, 17, showing computer system with user making a purchase with credit card);
           determining,  via at least one of the one or more computing devices, for a [plurality of different] exemptions from an authentication challenge performed by the payment issuer, whether the payment transaction qualifies for respective ones of the [plurality of different] exemptions 
(para 44, for a transaction determine, based on risk score, qualifying for exemption for authentication).     
       Subramanian does not expressly show, but PSD2 shows, identifying, via at least one of the one or more computing devices, a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies that is most likely to avoid the authentication challenge performed by the payment issuer according to the ranking (pg 4 (para 7) indicates risk is low (i.e., ranking) and exemption may apply which indicates strong authentication not required,  where pg 8 shows examples of exemptions that may be determined to be applicable that would avoid an issuer challenge).   
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Subramanian that shows determinations being made about authentication processes, the limitations of PSD2 that show multiple parameters for evaluation of authentication exemptions, as to balance requirements of authentication against any burden placed on a customer as regards authentication (PSD2, pg3, section 2).

     Subramanian and PSD2 do not show but Hubbard shows submitting, via at least one of the one or more computing devices, the payment transaction for processing by the payment issuer with the particular exemption requested (para 40, showing a transaction with an authentication variable identified that is low risk and likely to not receive an authentication challenge by the issuer).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Subramanian and PSD2 that shows determinations being made about authentication processes, the limitations of Hubbard that show evaluation of a transaction parameter in an authentication process in order to reduce a burden on a customer as regards authentication (Hubbard, para 40).  


   Re claim 18: Subramanian in view of PSD2 shows the method of claim 17.
   Regarding the limitations: determining, via at least one of the one or more computing devices, that the payment issuer has denied the particular exemption; and redirecting, via at least one of the one or more computing devices, a client device associated with the user account to the authentication challenge by the payment issuer, 
    PSD2 shows a consumer must request to whitelist a merchant so that strong customer authentication is not required on subsequent transactions to that merchant (exempt from it) (pg 8 “White-lists of trusted…listing?”, where a merchant not listed as such then requires strong authentication).  
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Subramanian that shows determinations being made about authentication processes, the limitations of PSD2 that show alternative authentication methods based on applicability of identified exemption, in order to reduce fraud and also consider consumer convenience. 

   Re claim 19:  Subramanian in view of PSD2 shows the method of claim 17.  
Subramanian further shows determining, via at least one of the one or more computing devices, that the payment issuer has approved the particular exemption (para 32,  merchant is not prompted to ask for additional information and merely receives an authentication from issuer); and refraining from redirecting, via at least one of the one or more computing devices, a client device associated with the user account to the authentication challenge by the payment issuer (para 32, no prompt for additional info occurs for authentication, which examiner interprets as indicating that a redirect does not occur).
   Re claim 20:  Subramanian further shows generating, via at least one of the one or more computing devices, a ranking of the plurality of different exemptions for likelihood of success based at least in part on respective success histories of the plurality of different exemptions with the payment issuer (paras 61, lines 1-11, paras 66,  74,  showing neural network model using results of previous authentication processes – successes and failures – for risk score generation.  Para 103 shows indication of high or low likelihood of failing/passing authentication).

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693